DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al  (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486).


 	With respect to claim 1, Moon et al discloses source/drain (left and right of 12,Fig.1A) disposed over a substrate (10,Fig.1A); a source/drain contact disposed over the source/drain (16 below 30,Fig.1A); and a first via disposed over the source/drain contact (narrow portion and thick portion above 30,Fig.1A), wherein the first via has a laterally- protruding bottom portion (thick square portion contacting 30,Fig.1A) and a top portion that is disposed over the laterally-protruding bottom portion (the narrow portion,Fig.1A). However, Moon et al discloses element 12 is a circuit portion and does not explicitly disclose that element 12 is a transistor. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al such that element 12 is a transistor, because empirical to have transistor in any logic circuit. However, Moon et al does not explicitly disclose wherein the top portion has tapered sidewall in a cross sectional side view. On the other hand, Hasegawa discloses wherein the top portion (VP,Fig.2) has tapered sidewall in a cross sectional side view (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al according to the teachings of Hasegawa such that the plug tapered sidewall in a cross sectional side view, in order to use less material, thereby cut on the cost.

With respect to claim 6, Moon et al discloses wherein a first maximum lateral dimension  of the laterally-protruding bottom portion (the square portion,Fig.1A) is greater than a second maximum lateral dimension of the top portion (the distance between the two sides of the narrow portion,Fig.1A).

 	With respect to claim 7, Moon et al discloses  a first interlayer dielectric (ILD) disposed over the substrate (14,Fig.1A), wherein the first ILD at least partially surrounds the source/drain contact laterally (Fig.1A); an etching-stop layer (30,Fig.1A) disposed over the first ILD; and a second ILD (32,Fig.1A) disposed over the etching-stop layer; wherein side surfaces of the first via are in direct physical contact with the etching-stop layer and with the second ILD (Fig.1A).

 	With respect to claim 8, Moon et al discloses side surfaces of the laterally-protruding bottom portion are in direct physical contact with the etching-stop layer (Fig.1A); and side surfaces of the top portion are in direct physical contact with the second ILD (Fig.1A).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486), in view of Cao et al (US Pub No. 20110248283).

 	With respect to claim 2, Moon et al discloses  a gate structure (12 as was described above,Fig.1A) disposed over the substrate. However, Moon et al does not explicitly disclose and a second via disposed over the gate structure, wherein the first via and the second via have substantially co-planar upper surfaces. On the other hand, Cao et al discloses a second via disposed over the gate structure (22,Fig.2G), wherein the first via (21,Fig.2G) and the second via have substantially co-planar upper surfaces (Fig.2G). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al according to the teachings of Cao et al such that there is a via which contacts the gate electrode, in order to be able to turn on and turn off the transistor.

 	With respect to claim 3, Cao et al discloses wherein the first via and the second via are offset with respect to one another in both an X-direction (there is a distance between the two in x direction,Fig.2G) and a Y-direction (one starts lower the other other,Fig.2G) in a top view .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486), in view of Cao et al (US Pub No. 20110248283), in view of Nakatsuji et al (US Patent No. 10355017).

 	With respect to claim 4, the arts cited above do not explicitly disclose further comprising: a glue layer disposed on side surfaces and a bottom surface of the second via. On the other hand, Nakatsuji et al discloses a glue layer (782A,Fig.12) disposed on side surfaces and a bottom surface of the second via (782B,Fig.12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Nakatsuji et al such that glue layer is formed in order to improve deposition of the contact material, so it would not diffuse into dielectric layer.

 	With respect to claim 5, Nakatsuji et al discloses wherein the glue layer contains titanium or titanium nitride (column 20, line 15-18).

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486), in view of Nakatsuji et al (US Patent No. 10355017).

 	
 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the source/drain contact and the first via have different material compositions. On the other hand, Nakatsuji et al discloses wherein the source/drain contact (semiconductgor boron doped epitaxial pillars, lines 40-55,Col15) and the first via (col 16, which includes a metallic fill material) have different material compositions. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts above such that source and drain contact have different material such that source and drain contact are epitaxial in order to improve the adhesion to the source and the drain region.

 	With respect to claim 10, Nakatsuji et al discloses wherein an uppermost surface of the source/drain contact is wider than a bottommost surface of the first via (Fig.12).

 	With respect to claim 11, Moon et al discloses  a source/drain (left and right of 12,Fig.1A) disposed over a substrate (10, Fig.1A); a gate structure (12,Fig.1A) disposed over the substrate; a first interlayer dielectric (ILD) disposed over the gate structure (14,Fig.1A); an etching-stop layer (30,Fig.1A) disposed over the first ILD; a second ILD  (32,Fig.1A) disposed over the etching-stop layer; a source/drain contact (16 below 30,Fig.1A) disposed over the source/drain, wherein the source/drain contact extends vertically through the first ILD (Fig.1A); and a source/drain via disposed over the source/drain contact (portion of 16 above 30,Fig.1A), wherein the source/drain via extends vertically through the second ILD and the etching-stop layer (Fig.1A), and wherein sidewalls of the source/drain via are in direct physical contact with sidewalls of the etching-stop layer and the second ILD (Fig.1A), and wherein a bottommost surface of the source/drain via is wider than the uppermost surface of the source/drain via (Fig.1A). However, Moon et al does not explicitly disclose a gate via disposed over the gate structure, wherein the gate via extends vertically through the first ILD, the etching-stop layer, and the second ILD; a glue layer disposed between the gate via and the first ILD, the etching-stop layer, and the second ILD; a source/drain contact disposed over the source/drain, wherein an uppermost surface of the gate via is co-planar with an uppermost surface of the source/drain via.  On the other hand, Nakatsuji et al discloses a gate via  (782G1,Fig.12) disposed over the gate structure (Fig.12), wherein the gate via extends vertically through the first ILD (763,770,Fig.12), and the second ILD (65,Fig.12); a glue layer (782A,Fig.12) disposed between the gate via and the first ILD, and the second ILD (Fig.12), an uppermost surface of the gate via (Fig.12) is co-planar with an uppermost surface of the source/drain via (Fig.12). It would have been obvious to one of ordinary skill in the art at the at the time of invention to modify Moon et al according to the teachings of Nakatsuji et al such that gate via goes through first and second ILD layers along with etch stop layer in order to be able to turn and turn off the transistor. 

 	With respect to claim 12, Moon et al discloses sidewalls of a bottom segment of the source/drain via are in direct physical contact with sidewalls of the etching-stop layer (Fig.1A);
sidewalls of a top segment of the source/drain via are in direct physical contact with sidewalls of the second ILD (Fig.1A); furthermore, Moon et al discloses the bottom segment  is substantially wider than the top segment (the square section is wider than top portion of the via,Fig,.1A)

 	With respect to claim 14, Nakatsuji et al discloses wherein the glue layer contains titanium or titanium nitride (column 20, line 15-18).

 	With respect to claim 27, Moon et al discloses a source/drain ( left and right of 12,Fig.1A) disposed over a substrate (10,Fig.1A); a source/drain contact (16 below 30,Fig.1A) disposed over the source/drain; and a source/drain via disposed over the source/drain contact (above 30,Fig.1A), wherein the source/drain via has a laterally-protruding bottom portion (square portion in direct contact with 30,Fig.1A) and a top portion that is disposed over the laterally- protruding bottom portion (narrow vi in middle of 38, Fig.1A), and wherein a bottom surface of the laterally-protruding bottom portion is wider than a top surface of the top portion in the cross-sectional side view (Fig.1A). However, Moon et al does not explicitly disclose wherein side surfaces of the top portion have a slanted profile in a cross-sectional side view. On the other hand, Hasegawa discloses wherein the top portion (VP,Fig.2) has tapered sidewall in a cross sectional side view (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al according to the teachings of Hasegawa such that the plug tapered sidewall in a cross sectional side view, in order to use less material, thereby cut on the cost.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486), in view of Nakatsuji et al (US Patent No. 10355017), in view of Hashemi et al (US Patent No. 10297749).

  	With respect to claim 13, the arts cited above do not explicitly wherein the source/drain via and the gate via are offset from each other in both a first horizontal direction and a second horizontal direction that is perpendicular to the first horizontal direction in a top view. On the other hand, Hashemi et al discloses the gate contact is offset with respect to drain and source contact (Column 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al such that source and drain contacts are offset from each other in both first and second horizontal directions that is perpendicular to the first horizontal direction, in order to use different material for the gate contact than source and drain contact, and also to make a fin like gate structure.

Claims 27,30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486).

 	With respect to claim 27, Moon et al discloses a source/drain ( left and right of 12,Fig.1A) disposed over a substrate (10,Fig.1A); a source/drain contact (16 below 30,Fig.1A) disposed over the source/drain; and a source/drain via disposed over the source/drain contact (above 30,Fig.1A), wherein the source/drain via has a laterally-protruding bottom portion (square portion in direct contact with 30,Fig.1A) and a top portion that is disposed over the laterally- protruding bottom portion (narrow vi in middle of 38, Fig.1A), and wherein a bottom surface of the laterally-protruding bottom portion is wider than a top surface of the top portion in the cross-sectional side view (Fig.1A). However, Moon et al does not explicitly disclose wherein side surfaces of the top portion have a slanted profile in a cross-sectional side view. On the other hand, Hasegawa discloses wherein the top portion (VP,Fig.2) has tapered sidewall in a cross sectional side view (Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al according to the teachings of Hasegawa such that the plug tapered sidewall in a cross sectional side view, in order to use less material, thereby cut on the cost.

 	With respect to claim 30, Moon et al discloses a first interlayer dielectric (ILD) disposed over the substrate (14,Fig.1A), wherein the first ILD at least partially surrounds the source/drain contact laterally (Fig.1A); an etching-stop layer (30,Fig.1A) disposed over the first ILD; and a second ILD (32,38,Fig.1A) disposed over the etching-stop layer; wherein side surfaces of the source/drain via are in direct physical contact with the etching-stop layer and with the second ILD (Fig.1A).


 	With respect to claim 31, Moon et al discloses side surfaces of the laterally-protruding bottom portion are in direct physical contact with the etching-stop layer (Fig.1A); and side surfaces of the top portion are in direct physical contact with the second ILD (Fig.1A).

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Hasegawa (US Pub No. 20180277486), in view of Nakatasuji et al (US Patent No. 10355017).


  	With respect to claim 28, Moon et al discloses a gate structure disposed over the substrate (Fig.1A); however, the arts cited above do not explicitly disclose; a gate via disposed over the gate structure, wherein the gate via and the source/drain via have substantially co-planar upper surfaces, wherein the source/drain via and the gate via are separated from one another in both a first horizontal direction and a second horizontal direction in a top view. On the other hand, Natsuji e t al discloses a gate via (782G1,Fig.12) disposed over the gate structure, wherein the gate via and the source/drain via (782P,Fig.12) have substantially co-planar upper surfaces (Fig.12). However, arts cited above do not explicitly disclose wherein the source/drain via and the gate via are separated from one another in both a first horizontal direction  and a second horizontal direction in a top view. On the other hand, Hashemi et al discloses the gate contact is offset with respect to drain and source contact (Column 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al such that source and drain contacts are offset from each other in both first and second horizontal directions from top view, in order to use different material for the gate contact than source and drain contact, and also to make a fin like gate structure.

 	With respect to claim 29, Nakatsuji et al discloses a glue layer (782A,Fig.12) disposed on side surfaces and a bottom surface of the gate via (Fig.12), wherein the glue layer contains titanium or titanium nitride (Column 20).

 	
 

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	The following is the reason for allowance of claim an uppermost surface of the source/drain contact is wider than the bottom surface of the laterally-protruding bottom portion of the source/drain via.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14,27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895